Title: John J. Pringle to the American Commissioners, 9 February 1779
From: Pringle, John Julius
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen,
Paris 9 Feby. 1779
Having heard that it is your intention to dispatch some person to England to negotiate an Exchange of Prisoners, I presume to offer you my services on that occasion. Having ever professed the purest attachment to the Cause and Interests of my Country, and ready to embrace every opportunity within my power of demonstrating it, the present will be extremely agreeable to me. If therefore no person should offer more able or likely to give entire satisfaction in the discharge of this commission, I shall think myself highly honoured and obliged if you will be pleased to intrust it to me, pledging myself for the prompt and faithful discharge of it, and shall be happy to defray myself the Expences I may incur on account of it.
I have the honour to be Gentlemen, Your most obedt. hble Servt.
J. J. Pringle
To the Honble B. Franklin A. Lee & J. Adams Esqrs.
 
Addressed: To / The Honourable, / B. Franklin / A. Lee J. Adams / Esquires / American Plenipotentiaries / at Passy
